Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 20 is objected to because it repeats limitations already found in claim 16. Claim 16 already sets forth a distance of 3 to 4 inches between the bars.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6, 8, 9, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Batten (US D813,324 S) in view of Emick (US 7,008,355 B2).
	Regarding claim 1, Batten discloses a load distribution apparatus comprising: a weight receiving portion, the weight receiving portion comprising a first bar and a second bar (see Figure 1), each with a downwardly extending portion, an upwardly extending portion, and a bottom portion connecting the downwardly extending portion and the upwardly extending portion (see Figure 3), the bottom portion including a contact surface adapted to receive one or more items to be carried by the user, the first and second bars being connected by a cross bar (see Figure 1); wherein the downwardly extending portion 
	Batten fails to disclose an attachment portion, the attachment portion comprising an attachment mechanism adapted to connect to a wrist or arm of a user; and a connection portion connecting the attachment portion to the weight receiving portion in a manner where the weight of the one or more items on the contact surface can be transferred to the wrist or arm of the user. Batten also fails to disclose the specific size of his device, thus failing to disclose the distance from the cross bar to the contact surface being from about 2 inches to about 4 inches.
	Regarding the attachment potion, Batten is silent as to just how his weight grip is meant to be used. Emick teaches that it was already known in the art for a weight grip like that of Batten to be attached to a user’s wrist/arm via an attachment portion (wrist strap 60) where a cross bar of the grip is secured within a connection portion (sleeve 71) that attaches the grip to the attachment portion in order to allow a user to utilize a semi-open grip which prevents undue fatigue of hand and forearm while using the grip to move a load (see col. 1 lines 44-47 and col. 4 lines 1-4). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Batten grip with a wrist strap attachment portion and connection portion, the motivation being to allow a user to utilize the Batten grip with a semi-open grip in the manner taught by Emick in order to prevent undue fatigue of the hand and forearm during use.
	Regarding the size of the Batten device, Batten is silent as to the specific dimensions of his device. It would have been an obvious matter of design choice to have varied the size of the Batten device in any dimension, including its length (from crossbar to contact surface) and width (crossbar 
Regarding claim 2, Batten as modified above would include a load distribution apparatus according to claim 1, wherein it would be obvious to make the distance from the cross bar to the contact surface be from about 3 to about 3.5 inches (this falls within the range of anywhere between 2 and 4 inches set forth as obvious above).
Regarding claim 3, Batten as modified above would include a load distribution apparatus according to claim 1, wherein the first bar and the second bar together form a double hook configuration, as taught by Batten himself (see Figure 6).
Regarding claim 4, Batten as modified above would include a load distribution apparatus according to claim 1, but again, Batten is silent as to the specific dimensions of his device. It would have been an obvious matter of design choice to have varied the size of the Batten device in any dimension, including its length (from crossbar to contact surface) and width (crossbar dimension), and in this case specifically making the width from about 1 inch to about 8 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). A person of ordinary skill in the art at the time Applicant’s invention was filed would have realized through their own available knowledge and reasoning that such sizing of the Batten device, specifically within this width range, would allow it to be used in the manner shown by Emick, that is to fit in the palm area of a user’s 
Regarding claim 6, Batten as modified above would include a load distribution apparatus according to claim 1, wherein the straight portion of the upwardly extending portion is angled relative to the straight portion of the downwardly extending portion by an angle of from about 35 degrees to about 70 degrees, as taught by Batten himself (Figure 3 shows roughly 50 degrees).
Regarding claim 8, Batten as modified above would include a load distribution apparatus according to claim 1, wherein the extending portion and the bottom portion are sized and shaped to allow the user to selectively grasp the one or more items with the user's fingers and to selectively not touch the one or more items when the one or more items are on the contact surface. The modified Batten device has already been shown above to include all of the presently claimed size and shape limitations. As such, it must be inherently capable of performing the intended function of allowing the user to selectively grasp the one or more items with the user's fingers and to selectively not touch the one or more items when the one or more items are on the contact surface.
Regarding claim 9, Batten as modified above would include a load distribution apparatus according to claim 1, wherein the attachment mechanism comprises a strap adapted to encircle the wrist, as taught by Emick.
Regarding claims 16 and 20, Batten as modified above would include a load distribution apparatus comprising: an attachment portion (as taught by Emick), the attachment portion comprising 
Regarding claim 17, Batten as modified above would include a load distribution apparatus according to claim 16, wherein it would be obvious to make the distance from the cross bar to the contact surface be from about 3 to about 3.5 inches (this falls within the range of anywhere between 2 and 4 inches set forth as obvious above).
Regarding claim 18, Batten as modified above would include a load distribution apparatus according to claim 16, wherein the downwardly extending portion includes a straight portion and wherein the upwardly extending portion includes a straight portion, and wherein the straight portion of theLAC.201.00 uApplication No: 16/743,899Page 6 of 16pwardly extending portion is angled relative to the straight portion of the downwardly extending 
Regarding claim 19, Batten as modified above would include a load distribution apparatus according to claim 16, wherein it would be obvious to make the distance from the bottom of the attachment mechanism (where the bottom surface of the crossbar would be) to the contact surface be from about 3 to about 5 inches (this falls within the range of anywhere between 2 and 4 inches set forth as obvious above).
5.	Claims 7, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Batten (US D813,324 S) in view of Emick (US 7,008,355 B2) as applied above, further in view of Sorin (US D845,407 S) and Olsen et al. (US D812,905 S).
Regarding claims 7 and 10, Batten as modified above  would include a load distribution apparatus according to claim 1, but so far fails to include wherein the contact surface is flattened to increase the surface contacting an object when an object in on the contact surface. Batten shows a curved or rounded contact surface but discloses no criticality to such design. Sorin shows similar hand weight hooks made of flat plates with flat edges seemingly around the entire periphery of the hooks. To the degree the actual contact surface itself is not shown, Olsen also shows that it was already known in the art for such contact surfaces to be flat where an article is to be supported. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the hooks of the modified Batten device with flat contact surfaces, where such aesthetic design was already known in the art, as collectively shown by Sorin and Olsen. Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ In re Seid, 73 USPQ 431.
Regarding claims 11, 12, 14, and 15, see rejection of claims 2, 3, 1, and 18, respectively, above.
6.	Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Batten (US D813,324 S) in view of Emick (US 7,008,355 B2), Sorin (US D845,407 S) and Olsen et al. (US D812,905 S) as applied above, further in view of Smith et al. (US 8,801,060 B1).
	Regarding claims 13 and 21, Batten as modified above would include a load distribution apparatus according to claims 10 and 7, but so far fails to include wherein the contact surface comprises a friction increasing surface treatment.  Smith teaches that it was already known in the art for a lifting device like that of Batten to include a contact surface friction treatment (34) that both protects the object being carried and maintains registration with a particular section of the object being carried (see col. 4 lines 46-55). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the contact surfaces of the modified Batten device with a friction increasing surface treatment, the motivation being to protect and better carry the object, as taught by Smith.
Response to Arguments
7.	Applicant’s arguments filed 4/12/21 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        6/16/21